Citation Nr: 0620002	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  99-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for drug allergies.

3.  Entitlement to an increased rating for hypertension, now 
rated 10 percent disabling.

4.  Entitlement to a compensable (initial) rating for status-
post bilateral bunionectomies.

5.  Entitlement to an increased (initial) rating for chronic 
digestive disability, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 RO rating decision.  The veteran 
testified before the Board at a hearing held at the RO in 
March 2005.  

The issues of entitlement to service connection for drug 
allergies and of an increased rating for chronic digestive 
disability are addressed in the REMAND part of this decision 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.

The veteran has also filed claims for service connection for 
mitral regurgitation secondary to hypertension and for 
irritable bowel syndrome.  An October 2003 RO letter 
indicates that the RO is already processing a pending claim 
for service connection for irritable bowel syndrome.  The 
Board refers these claims to the RO for its consideration in 
the first instance, as appropriate.





FINDINGS OF FACT

1.  The veteran withdrew her appeal of the claims for service 
connection for tuberculosis and for hypertension.

2.  The veteran's service-connected bilateral bunionectomies 
produce pain in the veteran's feet, especially with walking 
and after work and have resulted in painful limitation of 
motion of the metacarpophalangeal joints to a moderate 
degree.


CONCLUSIONS OF LAW

1.  The veteran having withdrawn her appeal of the claim for 
service connection for tuberculosis, there are no remaining 
allegations of error of fact or law for appellate 
consideration with respect to this claim; this appeal is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  The veteran having withdrawn her appeal of the claim for 
an increased rating for hypertension, there are no remaining 
allegations of error of fact or law for appellate 
consideration with respect to this claim; this appeal is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

3.  The criteria for separate 10 percent ratings for service-
connected bunionectomies of the left foot and of the right 
foot are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5276, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At the March 2005 Board hearing, the veteran withdrew her 
appeals of the claims for service connection for tuberculosis 
and for an increased rating for hypertension.  Since no 
allegations of errors of fact or law remain for appellate 
consideration of these issues, the Board will dismiss the 
appeal with respect to these two issues.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  Except for appeals withdrawn on the 
record at a hearing, the withdrawal of an appeal must be in 
writing.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. 
App. 29, 31 (1996).  In this case, the veteran withdrew her 
appeal of the noted issues at the March 2005 hearing; that 
desire was expressed on the record.

Where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed, dismissal of the appeal is appropriate.  
See 38 U.S.C.A. § 7105(d).  Accordingly, the Board dismisses 
these appeals.

II.  Increased rating for bilateral bunionectomies

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent March 2001 and March 2002 rating decisions; 
a statement of the case in March 1999; and a supplemental 
statement of the case in October 2002.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence with 
regard to the hammertoe deformity or special monthly 
compensation.  VA has also obtained examinations.  VA has 
satisfied its duties to notify and assist the claimant.

Service connection and a 0 percent rating are now in effect 
for status-post bilateral bunionectomies; the veteran seeks 
an increased rating.  Ratings for service-connected 
disabilities are determined by comparing a veteran's current 
symptoms with the criteria described in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  And in this case, since the veteran timely appealed 
the rating initially assigned for his disability, the Board 
must consider entitlement to "staged" ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran is status post osteotomy of both feet at the 
level of the head of the first metatarsal joint.  VA 
treatment records from 2002 and 2003 show that the veteran 
has pain in her feet with stiffness and aches, especially 
when walking.  For instance, in November 2002, she sought 
treatment for pain in both of her big toes, especially after 
work.  In May 2004, it was also noted that she had mild 
decrease in the range of motion of the first 
metacarpophalangeal joint, bilaterally, and that she could 
not toe raise.  She has degenerative joint disease of the 
first metatarsophalangeal joint, bilaterally; in January 
2003, the arthritis was described as moderate in degree.  The 
veteran has been fitted with orthotics for the condition, but 
has declined surgery.  

The Board notes that the RO denied service connection for 
flat right foot and status post osteotomy in March 2002.  
However, affording the benefit-of-the-doubt, the Board is 
unable to distinguish in a useful way between the residuals 
associated with the bunionectomies and other pain in the 
veteran's feet.  

If the Board were to analogize the veteran's painful feet 
associated with the service-connected bunionectomies to the 
criteria used to evaluate flat feet, a 10 percent rating 
would be available for a moderate, bilateral condition.  
38 C.F.R. § 4.71a, DC 5276.  The next higher rating under 
this code, a 30 percent rating, would require severe 
bilateral flat feet with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, swelling on use, and characteristic 
callosities.  Ibid.  (Since the veteran's disability involves 
both feet, the criteria for unilateral flat feet would not be 
implicated.)  However, the veteran does not have the symptoms 
necessary to find severe bilateral flat feet.  Thus, the 
veteran's disability would warrant no more than a 10 percent 
rating under DC 5276.

But the symptoms associated with the service-connected 
bunionectomies can also be reasonably compared to the 
criteria for other foot injuries.  Under those criteria, a 10 
percent rating is available for each foot that is moderately 
injured.  38 C.F.R. § 4.71a, DC 5284.  A rating greater than 
10 percent under DC 5284 would require "moderately severe" 
foot injury.  However, the characterizations in the medical 
records of the veteran's bunionectomies and foot problems as 
"moderate" with mild decreased range of motion counsel 
against finding the disabilities "moderately severe" in 
nature.  

Thus, the Board concludes that separate 10 percent ratings 
are warranted for bunionectomies of the right foot and of the 
left foot since the initial effective date of service 
connection.    
 

ORDER

The appeal of the claim for service connection for 
tuberculosis is dismissed.

The appeal of the claim for an increased rating for 
hypertension is dismissed.

A 10 percent rating is awarded for service-connected 
bunionectomies of the left foot, and a 10 percent rating is 
also awarded for service-connected bunionectomies of the 
right foot.


REMAND

Additional development is needed with respect to the claims 
for an increased (initial) rating for chronic digestive 
disability (now rated 10 percent) and for service connection 
for drug allergies.  

On remand, the RO should notify the veteran of all pertinent 
information under the provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002) and of 38 C.F.R. § 3.159 (2005).  The 
notice should: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice should be specifically tailored to the 
two claims on appeal, as well as the evidence already of 
record. 

The veteran has testified that her chronic digestive 
disability has worsened since the most recent VA examination, 
which was in 1997.  Therefore, a more current VA examination 
is needed.

She also contends that the current disability rating assigned 
to her chronic digestive disability do not include 
consideration of the full range of her symptoms.  A VA doctor 
also wrote in March 2005 that the veteran has a history of 
gastritis, but that she has also been diagnosed with 
gastroesophageal reflux disease (GERD), peptic ulcer disease, 
and dumping syndrome/irritable bowel syndrome, which he 
characterized as "different medical conditions."  

The Board also notes that service connection is in effect for 
hiatal hernia as part of the overall chronic digestive 
disability.  Although certain digestive system condition 
ratings cannot be combined, a hiatal hernia can be evaluated 
separately.  38 C.F.R. § 4.114 (2005).  On remand, the RO 
should adjudicate whether a separate rating should be 
available for hiatal hernia.  

Finally, the veteran, who is a physician's assistant, opines 
that her drug allergies are not congential or developmental 
disabilities, but rather that they were caused by service.  
An examination would be helpful in assessing the etiology of 
her reported drug allergies.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Notify the veteran of all pertinent 
information with regard to her claims for 
an increased (initial) rating for a 
chronic digestive (now rated 10 percent) 
and for service connection for drug 
allergies.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  
The notice should: (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim, or something to 
the effect that the claimant should 
"give us everything you've got 
pertaining to your claim(s)."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  
The notice should be tailored to the 
claims on appeal and the evidence of 
record.  

2.  Obtain copies of all VA treatment 
records of the veteran from 2005 to the 
present.

3.  Schedule an examination to assess the 
current nature and severity of the 
veteran's chronic digestive disease, 
including gastritis, gastro-esophageal 
reflux disease, and hiatal hernia.  
Request that the examiner distinguish 
between the symptoms due to the above 
digestive system conditions and the 
symptoms related to peptic ulcer disease 
or irritable bowel syndrome, which are 
currently not service-connected.  (The 
Board notes that the veteran has a 
pending claim for service connection for 
irritable bowel syndrome.)  Provide the 
claims folder to the examiner.  

4.  Schedule an examination to determine 
the etiology of the veteran's drug 
allergies.  Provide the claims folder to 
the examiner.  Request that the examiner 
discuss whether the veteran's drug 
allergies are congenital or developmental 
defects.  Request that, if the examiner 
finds the drug allergies not to be 
congenital or developmental defects, the 
examiner opine as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
drug allergies were caused or aggravated 
by service or by medications used to 
treat service-connected disabilities.  

5.  Then, readjudicate the claims for an 
increased (initial) rating for chronic 
digestive disease (now rated 10 percent) 
and for service connection for drug 
allergies.  If either decision remains 
adverse to the veteran, provide her and 
her representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat the claims expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


